Citation Nr: 0024838	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for chronic vaginal 
discharge.

2.  Entitlement to an increased evaluation, in excess of 50 
percent, for a mental disorder prior to November 6, 1996.

2.  Entitlement to an increased evaluation, in excess of 70 
percent, for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1986.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1994, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in March 1999.  At 
that time service connection for uterine fibroids was denied.  
The claim was remanded for a gynecological examination with 
opinion regarding the claim for service connection for 
vaginal discharge, and for the purpose of obtaining records 
from the Social Security Administration.  All requested 
development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no nexus provided by medical evidence which 
links the veteran's current complaints regarding vaginal 
discharge and her inservice complaints.

3.  The veteran's service connected mental disorder causes 
severe impairment of social and industrial capacity.

4.  The veteran's only service connected disorder is her 
mental disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for a chronic disorder 
manifested by vaginal discharge is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a 100 percent disability evaluation have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 
C.F.R. §§ 4.1-4.7, 4.16(c), 4.130, 4.132, Diagnostic Codes 
9203, 9210 (regulations in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for chronic vaginal 
discharge.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran had a disorder during service 
manifested by vaginal discharge, whether she has such a 
disorder now, and whether there is a link provided by 
competent medical evidence between the inservice occurrences 
and the current complaints.

A review of the veteran's service medical records shows 
several instances of complaints regarding vaginal problems, 
vaginitis, and incidents of yeast infections and Chlamydia, 
which resulted in foul smelling discharge.  She was treated 
for urinary tract infections in 1980 and 1983.  In June 1983 
slight endocervicitis was shown.  She had problems with 
vaginal itching and odorous discharge in September 1979 and 
March 1983.  No chronic pathology, manifested by vaginal 
discharge, was diagnosed during active service.  Treatment 
records from Martin Army Hospital from August 1993 show the 
veteran treated for probable yeast vaginitis.  

The report of a VA examination, conducted in November 1993, 
showed the veteran giving a history of recurrent vaginitis 
and peroneal rash.  She used intervaginal ointment in the 
past to help with symptoms.  Examination noted thick white, 
blood tinged discharge.  It was indicated that the veteran's 
menstrual cycle ended one day prior to examination.  

Subsequent medical records show continuing instances of 
treatment regarding a variety of gynecological complaints, 
but no diagnosis of a chronic disorder manifested by vaginal 
discharge.

At her videoconference hearing, conducted in November 1998, 
the veteran stated that she received treatment during active 
service for foul smelling discharges.  She reported that this 
treatment was in the form of creams and suppositories, and 
that the disorder would clear up and then later return.  

This claim was remanded to the RO in November 1998 for the 
purpose of obtaining a professional opinion regarding the 
veteran's claim for service connection for vaginal discharge.  
The RO was asked to make the claims folder available for 
review by a gynecological expert.  The examiner was asked to 
render an opinion regarding the possible etiology of the 
veteran's repeated monilial vaginal infections.  He was asked 
to specifically address whether the inservice episodes of 
this disorder were related to the post service episodes.  He 
was also asked render an opinion as to whether this is a 
chronic disorder, or a series of unrelated acute infections.  
The examiner was informed that if he felt that an examination 
was necessary prior to rendering his opinion, such 
examination should be completed.

In May 1999 a case review was conducted by a specialist.  No 
examination was deemed necessary.  The physician rendered an 
opinion to the effect that the veteran's yeast infections 
were a series of unrelated acute infections and were not a 
chronic disorder.

As noted above, for a claim to be well grounded there must a 
nexus provided by medical evidence between the inservice 
disorder and the current disorder.  The evidence fails to 
show any inservice diagnosis of a chronic disorder 
characterized by vaginal discharge.  Postservice records also 
fail to show a diagnosis regarding a chronic disorder.  A 
professional opinion rendered after a thorough review of the 
medical evidence has noted that the veteran's complaints are 
attributable to a series of unrelated acute infections and 
are not a chronic disorder.  As there is no nexus between the 
post-service complaints regarding this disorder and the 
inservice complaints the claim is not well grounded and must 
be denied.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the May 1994 statement of the case, subsequent 
supplemental statements of the case and in the above 
discussion.


2.  Entitlement to an increased evaluation, in excess of 70 
percent, for a mental disorder.

Entitlement to service connection for a mental disorder was 
granted via a rating decision of October 1986.  An evaluation 
of 30 percent was assigned.  This evaluation was reduced to 
10 percent, effective in February 1988.  In September 1993 
the veteran requested an increased evaluation.  A rating 
decision of May 1994 increased the rating to 50 percent, 
effective in September 1993.  A Supplemental Statement of the 
Case, dated in December 1999, increased the evaluation to 70 
percent, effective November 6, 1996, the date a change was 
made in the rating criteria for psychiatric disorders.

A review of the veteran's service medical records indicates 
that she was hospitalized for a schizophreniform disorder 
from June through October 1985, and was paranoid and 
delusional during that period.  She was noted on examination 
in August 1985 to be suffering from acute, severe 
schizophreniform disorder, manifested by persecutory 
delusions and delusions of grandeur, extreme hyperreliosity, 
history of visual and auditory hallucinations, marked 
loosening of associations, and autistic thinking.  She was 
medically discharged.  

The report of a VA examination in November 1987 showed her 
evaluated as competent for VA purposes with mild to moderate 
social impairment.  Her industrial impairment was noted to be 
mild to moderate and it was noted that she was considered 
employable at that time, however, it was also noted that this 
could bring an increased risk of recurrence.

The report of a VA examination, conducted in December 1993, 
showed the veteran indicating that she was employed as a 
substitute school teacher.  She had training as a medical 
assistant and food inspector.  She indicated that she felt 
like she had lost all of her motivation.  Mental evaluation 
showed her thinking circumstantial and her conversation so 
rambling, with occasional blocking, that it was difficult to 
get a coherent history from her.  She couldn't seem to 
discriminate between important items to discuss and trivia.  
She was noted to be paranoid.  Judgment was seriously 
impaired and insight was questionable.  

The report of a VA examination in October 1996 showed the 
veteran reporting delusions of persecution, thinking the 
Social Security Administration was watching and following 
her.  

On VA evaluation in February 1998 she was noted to have an 
extensive system of persecutory delusional beliefs.  She also 
had overvalued ideas that leaned toward the grandiose.  She 
appeared to experience thought insertion.  She lacked insight 
in that she was able to believe she had a psychotic disorder 
in 1986 but adamantly disagreed with a current diagnosis of 
schizophrenia.  It was noted that she had impaired ability to 
make reasonable and realistic life decisions.  Her thinking 
was tangential and delusional, with paranoid ideation that 
likely impaired and possibly even prevented healthy social 
interactions.  The diagnosis rendered was schizophrenia, 
paranoid type.

VA records from May 1999 again show the veteran to be 
delusional.  She believed her husband and son were each two 
or more separate people because their behavior and looks were 
not consistently the same.  Social judgment was noted to be 
impaired.  In July 1999 she was again noted to be delusional, 
believing her husband was a different man who replaced her 
real husband, who she believed was really dead.  During a VA 
gynecological appointment in July 1999, she stated that her 
roommate had implanted a listening device in her 
transvaginally.  A statement from a VA physician, dated in 
September 1999 noted that she has not been able to work due 
to her illness and that she makes many poor decisions in her 
social life due to schizophrenia.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.2.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant must be applied, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Inasmuch as Congress neither provided otherwise nor permitted 
the Secretary to do otherwise with regard to the scheduler 
rating criteria for evaluating psychotic disorders, the Board 
must apply whichever scheduler criteria, as between those in 
effect prior to November 7, 1996, and those effective on that 
date, that are more favorable to the appellant because her 
claim was filed before the scheduler criteria were changed.  
The veteran's psychiatric disorder is currently rated under 
Diagnostic Code 5210, for atypical psychosis, and is 
described on the most recent rating decision as 
schizophreniform disorder, although the most recent 
examination noted a diagnosis of schizophrenia, paranoid 
type.

Under the current criteria for both schizophrenia and 
atypical psychosis, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The current 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, General Rating Formula for 
Mental Disorders (1999).

Under the criteria in effect at the time the veteran's claim 
was filed in September 1993, a 70 percent evaluation required 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was appropriate where active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability were shown.  38 C.F.R. Part 4, Diagnostic Code 
9205. 

The Board has conducted a thorough review of the copious 
evidence regarding the veteran's service connected mental 
disorder.  Although the record indicates that the veteran has 
frequently been successful in gaining employment, she has 
been equally unsuccessful in maintaining it.  She has been 
employed in numerous activities since her medical discharge 
from service, all of them short lived.  

Although the record contains evidence which indicates that 
she experiences periods of reduced symptomatology which 
render her disability moderate, or even mild, the record, in 
total, shows that her disability is on the whole severe, and 
appears to increase in severity after she gains employment.  
The Board finds it significant that the report of a VA 
examination in 1987 predicted that renewed employment would 
increase the risk of recurrence.  The subsequent record bears 
out that prediction.  

The veteran's disorder manifests itself primarily with 
paranoid delusional thoughts which recur frequently 
throughout the evidentiary record.  The Board concludes that 
the old rating criteria are more favorable to the veteran.  
The veteran's disorder is severe, and warrants an evaluation 
of 70 percent under the old criteria for the entire period of 
the appeal.

Having determined that a 70 percent evaluation is appropriate 
for the above-mentioned period under the regulations then in 
effect, the Board also notes that where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  At the time of the veteran's claim, 38 C.F.R. § 
4.16(c) was in effect (and was subsequently repealed 
effective November 7, 1996).  In essence, this regulation 
provided that if there is only one service-connected 
disability, which is a mental disorder assigned a 70 percent 
evaluation, and the evidence shows that the veteran is unable 
to secure or follow a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent scheduler 
evaluation under the appropriate diagnostic code.  The 
evidence shows that the veteran has not been able to maintain 
gainful employment, although she has attempted numerous jobs, 
during the period of her appeal.  Her only service connected 
disorder is her mental disorder.


ORDER

Entitlement to service connection for a chronic disorder 
manifested by vaginal discharge is denied.

Entitlement to a 100 percent rating for a mental disorder is 
granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

